Humphreys j.
In England I understand the practice in chancery to be, that the court examines the testimony taken in the cause, and if doubtful refers it to a jury, on an issue, to ascertain its truth, but if the evidence is satisfactory to the court, no reference is made to a jury. Where the answer is read, the rule of law is, that as to such parts of the answer as are responsive to the bill, there must be two witnesses to do away its effect; or at least one witness aided by circumstances.
Our practice differs from this in some respects. Issues are made up by agreement of the parties, or by a judge of this court on application of either party before the cause is opened, or heard at all. It is most usual to do it at the rules, immediately after the replication is filed. The answer has been read, and as there are circumstances, beside the testimony of one witness, the jury will give them such credit as they may think they deserve.